                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Roderick Webber

    v.                               Civil No. 18-cv-931-LM
                                     Opinion No. 2020 DNH 005
Edward Deck, et al.



                              O R D E R

     Roderick Webber, proceeding pro se, brings eighteen claims

against a large group of defendants arising out of alleged

assaults on him that occurred during a “No Labels Problem

Solvers” political event held at the Radisson Hotel in

Manchester, New Hampshire, in October 2015.    Specifically,

Webber alleges that he was assaulted at the event by defendants

Edward Deck (an agent of Donald J. Trump for President, Inc.),

Fred Doucette (a New Hampshire State Representative), and

several officers of the Manchester Police Department.

Defendants Donald J. Trump for President, Inc. (“Trump

Campaign”), Deck, and Doucette, move to dismiss the claims

against them.   Webber objects.



                         STANDARD OF REVIEW

    In considering a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), the court accepts the well-pleaded

factual allegations in the complaint as true and construes
reasonable inferences in the plaintiff’s favor.       Breiding v.

Eversource Energy, 939 F.3d 47, 49 (1st Cir. 2019).        A claim is

facially plausible “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”       Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).



                           BACKGROUND

     The following background information is summarized from

Webber’s second amended complaint, document number 75.        The

complaint is forty-five pages long, single-spaced, followed by

thirty-two pages of additional material that Webber labels as

appendices.1

     Webber describes himself as a “video and print journalist

and a documentary filmmaker” and “a known internet and radio

personality and peace activist.”       Doc. no. 75 at 1.   He explains

that during the 2016 presential campaign he became known as



     1 The appendices are comprised of information provided by
Webber about some of the defendants and his communications with
them. He includes links to various news media and “youtube”
sites, and lists of things that Webber represents are videos,
photos, financial records, and “Press.” None of the actual
evidence referred to in the appendices was filed as part of the
record. For example, Webber did not provide copies of emails,
videos, photos, articles, or documents. Therefore, the
appendices do not provide evidence that can be considered by the
court.


                                   2
“Flower Man” because he would hand out flowers as symbols of

peace to the major candidates.   Webber attended a Trump Campaign

event in September 2015, where his reading from the Bible,

“First Timothy,” caused him to be evicted from the event.2     He

also attempted to attend a Trump Campaign event on September 30

but was turned away “because he was wearing religious attire.”

Id. at 8.

     Webber then planned to attend a “No Labels Problem Solvers”

event on October 12, 2015, at the Radisson Hotel in Manchester,

New Hampshire.   He alleges that No Labels Problem Solvers (“No

Labels”) publicized the event as a public forum where citizens

could challenge presidential candidates.   He attempted to get

press credentials for the event but was unsuccessful and,

instead, attended as a member of the public.

     A No Labels spokesperson began the event by eliciting

responses from the audience, encouraging the audience to shout

and scream, and generally inciting a rowdy atmosphere.   Jon

Huntsman, Joe Lieberman, and Donald Trump spoke at the event.

Webber did some filming and then sat with the press next to the

stage.




     2 Webber states that he was assaulted and threatened with
violence and that he continued to receive threats after the
event.

                                 3
     The sound system was not working properly during the event,

which caused difficulty for speakers.      The microphone for

audience members to use was not working during Candidate Trump’s

turn at the podium.     Some audience members attempted to shout

questions, which resulted in shouting from other audience

members.   Staff members brought out megaphones.

     After Candidate Trump concluded his speech, Webber asked

him if he were aware that Webber had been assaulted at a prior

Trump Campaign event.     Trump responded that Webber looked

healthy.   Edward Deck, who was inside the roped off area for the

stage, tapped Webber on the back and said that there was a

microphone at the rear of the room and that questions were only

being taken from the microphone.       Webber alleges that Deck was a

security employee hired by the Trump Campaign through his

company, XMark.3

     Webber got up from his seat and went to the back of the

room to use the microphone.    He then realized that Deck had

deceived him and that there was no microphone in the back.

Certain unidentified Trump Campaign staff members, along with

Deck and Fred Doucette (a New Hampshire state representative and

then-co-chair of the New Hampshire Donald J. Trump for President


     3 Webber names as defendants two separate XMark entities:
XMark, LLC (North Carolina) and XMark, LLC (Arizona). For ease
of reference the court refers to the company Deck owns as
“XMark.”

                                   4
campaign), and others made a wall around Webber that blocked him

from returning to his seat.

    Doucette told Webber to keep moving and that he was not

going to get to use the microphone.     Webber told Deck, who was

holding Webber, to get his hands off of him and asked him his

name.   Deck responded in a threatening manner.

    Webber waved to Trump to signal for access to the

microphone.     James Pittman, an officer with the Manchester

Police Department, and Deck grabbed Webber’s arms, moved him

past the seating in the back of the room, and threw him into a

table, which knocked the table over.

    Another Manchester police officer, Brian Cosio, joined Deck

and Pittman.     Their efforts to move Webber caused him to be

thrown to the floor.

    Officer Cosio and Officer Daniel Craig took Webber outside.

When Webber asked, Cosio and Craig said that he was being

detained.     Captain Allen Aldenberg, who was a sergeant at the

time, arrived and told Webber that he was free to leave.        Craig

agreed that Webber could leave.

    Webber walked away from the hotel and stopped at a park

bench with Aldenberg.     He asked Aldenberg to file a complaint

against the people who Webber said had assaulted him.     Aldenberg

took notes and then went back to the hotel to retrieve Webber’s

camera battery.    Webber saw that Aldenberg was talking with

                                   5
Pittman, Cosio, and Craig.    As Craig walked toward him, Webber

shouted to Aldenberg to keep him away.    Aldenberg, Pittman, and

Craig then arrested Webber.

       Webber attempted unsuccessfully to file a complaint with

the Manchester Police Department about his treatment at the

event.    Several newspapers and other media published material

about the event which Webber believes damaged his reputation.

Webber contacted the Office of the New Hampshire Attorney

General for assistance in pressing charges against those

involved in removing him from the No Labels event and was told

that the office would not open an investigation.

       Webber then brought this action against President Donald J.

Trump; Trump Campaign; The Trump Organization, Inc.; Trump

Organization, LLC; Edward Deck; XMark; No Labels; the City of

Manchester; James Pittman; Allen Aldenberg; Brian Cosio; Daniel

Craig (together with Pittman, Aldenberg, and Cosio, the “Officer

Defendants”); Fred Doucette; and JPA III Management Company,

Inc.   He alleged eighteen claims against the various defendants.

       Defendants Trump Campaign, Deck, and Doucette are

represented by the same counsel and refer to themselves jointly

as the “Campaign Defendants.”    Webber brings eleven claims

against all of the Campaign Defendants, including several state

law claims, such as: Assault (Count I), Battery (Count II),

Intentional Infliction of Emotional Distress (Count III),

                                  6
Negligence (Count IV), Fraud (Count VI), and False Imprisonment

(Count VII).    Webber also asserts numerous federal claims

against all of the Campaign Defendants under 42 U.S.C. § 1983,

including two counts of Violation of the First Amendment (Counts

X and XI), Negligent Hiring and Retention (Count XII), False

Imprisonment (Count XV), and False Arrest (Count XVI).

    Webber also brings three additional claims against the

Trump Campaign (but not Deck or Doucette): a state law claim for

Negligent Hiring (Count V) and two federal claims under § 1983

for Negligent Supervision (Count XIII) and Retaliation (XVII).

He brings one additional federal claim under § 1983 for

Malicious Abuse of Process (Count XIV) against Deck (but not

Doucette or the Trump Campaign).       Finally, he brings two federal

claims under § 1983 against the Trump Campaign and Deck but not

Doucette: Unreasonable Seizure (Count VIII) and Excessive Force

(Count IX).



                             DISCUSSION

    The Campaign Defendants move to dismiss all of the claims

against them.   They contend that all federal claims against them

must be dismissed because the complaint lacks factual

allegations to show that they were state actors.       They also

argue that all claims against the Trump Campaign are based on a

theory of vicarious liability, but that there are no factual

                                   7
allegations to support that theory.    Finally, they argue that

the state law claims asserted against Deck and Doucette fail on

the merits.   Webber objects to the motion, asserting that the

second amended complaint adequately alleges his claims against

each of the Campaign Defendants.



I.   Federal Claims

     As discussed above, Webber brings several federal claims

against the Campaign Defendants under § 1983.    The Campaign

Defendants move to dismiss those claims on the ground that they

are not state actors, as is required for liability under § 1983.

Webber contends that the Campaign Defendants can be deemed to be

state actors because they conspired or participated in joint

action with the defendant police officers.

     Section 1983 provides a remedy against persons who, while

acting under color of state law, deprive others of rights

secured by the federal constitution or federal law.    Klunder v.

Grown Univ., 778 F.3d 24, 30 (1st Cir. 2015).    Although a

private party does not ordinarily act under the color of state

law, a “plaintiff may demonstrate state action by showing that a

private party has conspired with state actors to deprive him of

a civil right.”   Arias v. City of Everett, CV 19-10537-JGD, 2019

WL 6528894, at *9 (D. Mass. Dec. 4, 2019) (internal quotation

marks omitted).   A private entity also may be deemed a state

                                   8
actor if the entity was “a willful participant in joint action

with the State or its agents” and “jointly engaged with state

officials in the challenged action.”     Dennis v. Sparks, 449 U.S.

24, 27-28 (1980).

    A civil rights conspiracy requires an agreement between two

or more persons to violate the plaintiff’s federally protected

rights.     Nieves v. McSweeney, 241 F.3d 46, 53 (1st Cir. 2001).

To show joint action or a conspiracy between the state and a

private entity, “‘the relationship or nature of cooperation

between the state and a private individual must be pled in some

detail.’”    McGillicuddy v. Clements, 746 F.2d 76, 77 (1st Cir.

1984) (quoting Glaros v. Perse, 628 F.2d 679, 685 (1st Cir.

1980) (emphasis in original)).    Conclusory allegations and

speculation about what might have happened are insufficient to

show joint action or a conspiracy.     McGillicuddy, 746 F.2d at

78; see also Lucero v. Koncilja, 781 F. App’x 786, 788-89 (10th

Cir. 2019); Liberty Sackets Harbor LLC v. Village of Sackets

Harbor, 776 F. App’x 1, 3 (2d Cir. 2019); Little v. Hammond, 744

F. App’x 748, 751-52 (3d Cir. 2018).

    In the second amended complaint, Webber alleges facts,

which taken in the light most favorable to him, support his

theory that certain unidentified Trump Campaign staff members,

along with Doucette and Deck, worked jointly with the Manchester

police to remove him from the No Labels event.    Although

                                  9
minimally sufficient, his allegations are enough to avoid

dismissal of the § 1983 claims against the Campaign Defendants

at this stage.   The Campaign Defendants may challenge the

sufficiency of the evidence of joint action through a properly

supported motion for summary judgment.4



II.   Vicarious Liability

      The Campaign Defendants move to dismiss the state law

claims against the Trump Campaign, all of which are based on the

vicarious liability of the Trump Campaign for the actions of

Deck, Doucette, certain unidentified campaign staff members, and

the defendant police officers.   The Campaign Defendants assert

that there is no basis for the Trump Campaign’s vicarious

liability for those torts.

      Under New Hampshire law, an employer may be vicariously

liable for the torts committed by an employee who was acting

within the scope of his employment.   Tessier v. Rockefeller, 162

N.H. 324, 342 (2011).   On the other hand, “[r]espondeat


      4As discussed infra, the Campaign Defendants move to
dismiss the state law claims against the Trump Campaign, arguing
that it is not vicariously liable for its agents’ actions under
New Hampshire law. The Campaign Defendants do not, however,
move to dismiss any of the § 1983 claims to the extent they are
also based on vicarious liability. See, e.g., King v. Friends
of Kelly Ayotte, 860 F. Supp. 2d 118, 126 (D.N.H. 2012) (holding
that an entity cannot be sued pursuant to § 1983 under a theory
of vicarious liability for its agents’ actions). Therefore, the
court does not address that argument.

                                 10
superior, or vicarious liability, ordinarily does not extend to

torts by independent contractors because the employer reserves

no control or power of discretion over the execution of the

work.”5   Arthur v. Holy Rosary Credit Union, 139 N.H. 463, 465

(1995).   Whether an agency relationship has been created that is

sufficient to support vicarious liability depends on

establishing the following factual elements:   “(1) authorization

from the principal that the agent shall act for him or her; (2)

the agent’s consent to so act: and (3) the understanding that

the principal is to exert some control over the agent’s

actions.”   Dent v. Exeter Hosp., Inc., 155 N.H. 787, 792 (2007).

“Control by the principal does not mean actual or physical

control at every moment; rather, it turns upon the principal

manifesting some continuous prescription of what the agent shall

or shall not do.”   Id. (internal quotation marks omitted).



     A.   Deck

     Webber alleges that the Trump Campaign hired Deck and his

company, XMark, to provide security services at the No Labels


     5 An exception to the independent contractor rule exists
when an injury occurred while the independent contractor was
engaged in an inherently dangerous activity. Arthur, 139 N.H.
at 465. That exception does not apply here, as work as a
security guard is not an inherently dangerous activity. See
Abbott v. Town of Salem, 05-cv-127-SM, 2007 WL 764483, at *3-4
(D.N.H. Mar. 12, 2007).


                                11
event and that Deck interacted with Webber in that capacity.

Thus, Webber does not allege that Deck was a Trump Campaign

employee, but rather that he was an employee of XMark, which the

Trump Campaign hired to perform security services.     Therefore,

Webber alleges that Deck was an independent contractor.

    In his objection, Webber states in conclusory fashion that

he has alleged facts to show that the Trump Campaign had control

over Deck during the No Labels event.     He cites no factual

allegations, however, to show that the Trump Campaign provided a

“continuous prescription” of what Deck should or should not do

while acting as security for the event.    Although Webber cites

his allegation that “Defendants were often communicating through

radios and headset apparatus,” doc. no. 75 at ¶ 168, to show

evidence that all defendants were working together against him,

mere communications among unnamed defendants is insufficient to

make out a claim that the Trump Campaign was providing

“continuous prescription” to Deck of what he should or should

not do.   As such, Webber’s allegations are insufficient to show

that the Trump Campaign exercised control over the manner in

which Deck conducted his security work and that would support an

agency relationship for purposes of vicarious liability.

Therefore, the Trump Campaign is not vicariously liable for

Deck’s actions.



                                12
    B.   Manchester Police Officers

    Based on the allegations in the second amended complaint,

No Labels hired off-duty Manchester police officers to provide

security services at the event.    Thus, there is no basis to hold

the Trump Campaign vicariously liable for the officers’ actions.

    To the extent Webber also intended to allege that the Trump

Campaign paid the City of Manchester to have the officers act as

security for the No Labels event, that allegation is

insufficient to support a theory of vicarious liability.   Webber

provides no facts to show that the Trump Campaign controlled the

police officers who were providing security.   Therefore, Webber

has not alleged sufficient factual information to support the

vicarious liability of the Trump Campaign for any torts

committed by the Manchester police officers.



    C. Doucette and Unidentified Trump Campaign Staff Members

    Webber alleges that Doucette was a co-chair of the New

Hampshire Trump Campaign, was an official with the Trump

Campaign, and was wearing a Trump Campaign staff pin at the No

Labels event.   He also alleges that certain unidentified Trump

Campaign staff members participated in blocking him from

returning to his seat.   The court finds Webber’s complaint,

viewed favorably to him, plausibly alleges that Doucette was


                                  13
part of the Trump Campaign either as an official or as a staff

member.     As such, the Campaign would be vicariously liable for

his actions along with the actions of other, as yet

unidentified, staff members.

       For these reasons, the Campaign Defendants’ motion to

dismiss the state law claims against the Trump Campaign is

granted to the extent those claims are based on the Campaign’s

vicarious liability for the actions of Deck or the police

officer defendants.    It is denied as to the state law claims

based on the vicarious liability of Doucette and other—as yet—

unidentified Trump Campaign staff members.



III.    Merits of the State Law Claims

       Webber brings state law claims for assault, battery,

intentional infliction of emotional distress, negligence,

negligent hiring, training, supervision, and retention, fraud,

and false imprisonment.    The Campaign Defendants move to dismiss

all of the claims as insufficiently pleaded.



       A.   Assault and Battery (Counts I and II)

       To state a claim for assault under New Hampshire law, a

plaintiff must allege facts that show “(1) the defendant

intended to cause harmful or offensive contact to the plaintiff,

and (2) the plaintiff must have been put in imminent

                                  14
apprehension of such contact.”       Rand v. Town of Exeter, 976 F.

Supp. 2d 65, 75 (D.N.H. 2013) (internal quotation marks

omitted).    “A defendant may be held liable for battery if (a) he

acts intending to cause a harmful or offensive contact with the

person of the other or a third person, or imminent apprehension

of such a contact, and (b) a harmful contact with the person of

the other directly or indirectly results.”       Id. at 75-76

(internal quotation marks omitted).



            1.   Deck

     Webber alleges that Deck shouted and swore at him, “got in

his face,” and threatened him with harm.       Those actions, if

true, support a claim for assault.6      Webber alleges that Deck

tapped him on the shoulder and put his hands on him so that

Webber told him to take his hands off.       Then, along with

Manchester police, Deck tossed Webber into a table.       While

Webber was trying to stand up, Deck grabbed him again and pushed

him to the floor.       Those allegations support a claim of battery.




     6 The Campaign Defendants represent that the plaintiff made
“nearly identical allegations” of assault in King, and that the
allegations were insufficient to support the claim. In King,
however, the court dismissed the assault claim because the
plaintiff did not allege “who did what when, and what their
intent was.” 860 F. Supp. 2d at 130. In this case, Webber’s
allegations are sufficiently specific to support the claim.

                                    15
    Deck argues that even if Webber’s allegations could

otherwise support a claim for battery, the claim must still be

dismissed.     He contends that because he was acting as a security

guard under RSA 106-F:4, XIII, he was authorized to toss Webber

into a table and to push him to the ground in order to maintain

decorum at the event, pursuant to RSA 627:6, V.

    Under RSA 627:6, V, however, a “person authorized by law to

maintain decorum or safety” at an event “may use non-deadly

force when and to the extent that he reasonably believes it

necessary for such purposes.”     Id. (emphasis added).   Whether

Deck reasonably believed the force he used was necessary to

maintain decorum cannot be determined in the context of a motion

to dismiss.



          2.    Doucette

    Webber alleges that Doucette assaulted him by participating

in the group, which included other Trump Campaign staff, that

surrounded him to keep him from returning to his seat.     He also

alleges that Doucette told him in a loud and angry voice to keep

moving.   He further alleges that Doucette asked Webber if he

would have to get “a badge” to remove him from the event. Those

allegations, viewed in the light most favorable to Webber, are

sufficient to state a claim for assault.



                                  16
    The second amended complaint, however, alleges no actions

by Doucette (or other Trump Campaign staff) members that amount

to battery.     Therefore, Count II is dismissed as to Doucette.

           3.   Trump Campaign

    Webber alleges that the Trump Campaign is vicariously

liable for the actions of Doucette and its staff.      For the

reasons discussed above, that theory remains viable at this

stage of the litigation.     Therefore, the assault claim survives

against the Trump Campaign.      Because the second amended

complaint does not allege any actions by Trump Campaign staff

members that amount to a battery, that claim against the Trump

Campaign is dismissed.



      B.   Intentional Infliction of Emotional Distress (Count
           III)

     “In order to make out a claim for intentional infliction

of emotional distress, a plaintiff must allege that a defendant

‘by extreme and outrageous conduct, intentionally or recklessly

cause[d] severe emotional distress to another.’”      Tessier, 162

N.H. at 341 (quoting Morancy v. Morancy, 134 N.H. 493, 496

(1991)).   Extreme or outrageous conduct is a high standard, and

“it is not enough that a person has acted with an intent which

is tortious or even criminal, or that he has intended to inflict

emotional distress, or even that his conduct has been


                                   17
characterized by malice.”   Mikell v. Sch. Admin. Unit No. 33,

158 N.H. 723, 729 (2009).   Instead, the defendant’s conduct must

have been “so outrageous in character, and so extreme in degree,

as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized

community.” Id.

    The Campaign Defendants’ actions at the No Labels event, as

alleged by Webber, do not rise to the level of extreme or

outrageous conduct that is actionable as intentional infliction

of emotional distress.   See King, 860 F. Supp. 2d at 129-30

(dismissing claim for intentional infliction of emotional

distress based on allegations that defendants threatened and put

their hands on plaintiff); see also Katz v. McVeigh, 931 F.

Supp. 2d 311, 357 (D.N.H. 2013) (dismissing claim for

intentional infliction of emotional distress based on

defendants’ alleged actions intentionally and unlawfully

depriving plaintiffs of legal custody of their daughter because

plaintiffs alleged only “instances of conduct that were arguably

unconstitutional”).

    Therefore, Count III is dismissed as to the Campaign

Defendants.




                                18
    C.   Negligence (Count IV)

    Webber alleges that the Campaign Defendants, along with

other defendants, owed him a duty to use ordinary care to keep

him safe from assault and battery while he was attending the No

Labels event.

    To state a claim for negligence, a plaintiff must allege

facts that show the defendant owed him a duty, breached that

duty, and that the breach caused the plaintiff harm.      Yager v.

Clauson, 169 N.H. 1, 5 (2016).      “Whether a duty exists in a

particular case is a question of law.”      Riso v. Swyer, 168 N.H.

652, 654 (2016).   A plaintiff must allege facts that show a

reasonable probability that he would not have been injured but

for the defendant’s negligence.     Beckles v. Madden, 160 N.H.

118, 124 (2010).   When a plaintiff contends that a defendant

failed to provide a safe environment, he must allege facts to

show that “it was reasonably foreseeable that an injury might

occur because of the defendant’s actions or inactions.”      Rallis

v. Demoulas Super Markets, Inc., 159 N.H. 95, 101 (2009).



         1.     Deck and Doucette

    Webber’s negligence claim against Deck and Doucette makes

little sense.   In essence, Webber contends that Deck and

Doucette each owed Webber a duty to protect him from themselves.

He provides no support for his contention that such a theory

                                  19
represents a viable claim for relief.    Therefore, Webber’s

negligence claim in Count IV is dismissed as to Deck and

Doucette.



            2.   Trump Campaign

    The negligence claim as to the Trump Campaign is based

largely on a theory of vicarious liability for Deck’s and

Doucette’s actions.    See doc. no. 75 at ¶¶ 142-43 (alleging that

the Trump Campaign is vicariously liable for the negligence of

its employees).    Because the negligence claims against Deck and

Doucette fail, so, too, does a claim for negligence against the

Trump Campaign based on vicarious liability.

    Viewed generously, the second amended complaint also

alleges a negligence claim against the Trump Campaign based on

an alleged duty to protect Webber from harm caused by Deck and

Doucette.   Webber alleges, based on information and belief, that

Deck has a history of assaults and batteries and that the Trump

Campaign was aware of that history.     He further alleges that

Deck and Trump Campaign security staff “were prone to commit

assault and battery on any person they perceived to be opposed

to Defendant Trump.”    Doc. no. 75 at ¶ 135.

    To the extent the complaint alleges that the Trump Campaign

could have reasonably foreseen the harm Webber alleges that Deck

caused because it should have been aware of his proclivity

                                  20
toward violence, such a claim is captured by his negligent

hiring and supervision claim.     For the reasons discussed infra,

that claim remains in the case.    Webber offers no theory of

negligence against the Trump Campaign other than one redundant

of his negligent hiring and supervision claim.      Therefore, the

negligence claim is dismissed as to the Campaign Defendants.



    D.   Negligent Hiring and Supervision (Count V)

    The negligent hiring and supervision claim is brought

against the Trump Campaign, not Deck and Doucette.      Webber

alleges that the Campaign and others knew or should have known

that Deck and police officer Pittman were unfit for their jobs

as security guards because of their past conduct and that they

were “peculiarly likely to commit intentional misconduct and

created a danger of harm” to him.      Doc. no. 75 at ¶ 145.

    An employer has a duty to use reasonable care in hiring,

training, and supervising its employees.      Trahan-Laroche v.

Lockheed Sanders, Inc., 139 N.H. 483, 485-86 (1995); Cutter v.

Town of Farmington, 126 N.H. 836, 840-41 (1985).      “An employer

is subject to liability for physical harm to third persons

caused by his failure to exercise reasonable care to employ a

competent and careful contractor to do work which will involve a

risk of physical harm unless it is skillfully and carefully



                                  21
done.”    Richmond v. White Mountain Rec. Ass’n, 140 N.H. 755, 758

(1996) (citations and internal punctuation omitted).

     Because the Campaign Defendants do not address the issue,

the court assumes without deciding that providing security

services could be the kind of work that involves “a risk of

physical harm” that would invoke an employer’s duty to use

reasonable care in employing a security contractor.    Giving

Webber all reasonable inferences, the second amended complaint

makes out a claim for negligent hiring and supervision against

the Trump Campaign.    Webber alleges that Deck’s past conduct

involved violence and that the Trump Campaign knew or should

have known about it.    Whether Webber has any factual support for

his allegations is a question best left for summary judgment.7

Therefore, the Campaign Defendants’ motion to dismiss is denied

as to Count V to the extent it is asserted against the Trump

Campaign.



     E.   Fraud (Count VI)

         Under New Hampshire law, to state a claim for fraud a

plaintiff must allege facts that show (1) the defendant



     7 At the summary judgment stage, the Trump Campaign may also
address if there is any factual basis for Count V to the extent
it alleges that the Trump Campaign knew or should have known of
Pittman’s alleged violent conduct.


                                 22
intentionally made a misrepresentation to him, (2) for the

purpose of inducing him to act, (3) he justifiably relied on the

misrepresentation, and (4) as a result he suffered harm.

Tessier, 162 N.H. at 332.   “In order to withstand a motion to

dismiss, the plaintiff must specify the essential details of the

fraud, and specifically allege the facts of the defendant's

fraudulent actions.” Id. (brackets and quotation omitted)

(quoting Jay Edwards, Inc. v. Baker, 130 N.H. 41, 46–47 (1987)).

     Viewed generously, Webber’s claim for fraud is based on the

following allegations: (1) Deck fraudulently misrepresented to

Webber that the microphone was in the back of the room for the

purpose of having him leave his seat and to prevent him from

questioning Candidate Trump, which caused him pecuniary losses;8

(2) the Campaign Defendants misrepresented to the Manchester

police that they were active duty secret service agents and

under that assumed authority instructed the police to remove

Webber from the No Labels event, which deprived him of his First

Amendment rights; and (3) Deck made gross misrepresentations and



     8 In the section of Webber’s second amended complaint
devoted to his claim for fraud, Webber states that “defendants”
made a misrepresentation about the microphone. Elsewhere in his
second amended complaint, however, Webber makes clear that only
Deck made a representation about the microphone. See doc. no.
75 at ¶ 41 (stating that Deck informed Webber that he needed to
go to the back of the room to speak into the microphone); id. at
¶ 42 (alleging that Webber “realizes that Defendant Deck has
deceived him into believing that there is a microphone”).

                                23
fraudulent claims in an affidavit written by Officer Pittman

that portrayed Webber in a bad light.

    The Campaign Defendants argue that Webber has not alleged

facts to show detrimental reliance on any of the alleged

misrepresentations.   With regard to the second and third

categories of misrepresentations, that argument is correct.

None of the alleged misrepresentations was made to Webber and he

does not allege that he relied on any of the statements.

    With regard to Deck’s misrepresentation about the

microphone, at this stage of the litigation and viewing the

facts alleged in the light most favorable to Webber, the second

amended complaint includes allegations of a misrepresentation

made to Webber with the alleged intent to have him rely on it

and his justifiable reliance.   Therefore, the claim survives as

against Deck.

    Because Webber does not allege that Doucette made the

misrepresentation about the microphone, Count VI is dismissed to

the extent it is alleged against him.   And, for the reasons

stated above, the Trump Campaign is not vicariously liable for

Deck’s actions, and so Count VI is dismissed as to the Trump

Campaign.




                                24
     F.   False Imprisonment (Count VII)

     Webber alleges that the Campaign Defendants, along with

other defendants, falsely imprisoned him by surrounding him with

a “human wall” to prevent him from returning to his seat.9

     To prevail on a claim for false imprisonment, a
     plaintiff must show four elements: (1) the defendant
     acted with the intent of confining him within
     boundaries fixed by the defendant; (2) the defendant’s
     act directly or indirectly resulted in the plaintiff’s
     confinement; (3) the plaintiff was conscious of or
     harmed by the confinement; and (4) the defendant acted
     without legal authority.

Farrelly v. City of Concord, 168 N.H. 430, 445 (2015).

     The Campaign Defendants argue that the false imprisonment

claim fails because Webber has not alleged that he was confined

within fixed boundaries.   Their argument on this point, however,

is unclear.   To the extent the Campaign Defendants believe that

false imprisonment occurs only when a plaintiff is confined in a

specific structure or something more “fixed” than a human wall,

they have not cited any cases to support that legal principle.

Therefore, the Campaign Defendants have not shown grounds to

dismiss the false imprisonment claim.




     9 Webber also alleges that the defendant police officers
falsely imprisoned him by arresting him without cause and that
the Trump Campaign is vicariously liable for the officers’
conduct. For the reasons discussed supra, the Trump Campaign is
not vicariously liable for the officers’ conduct.

                                25
IV.   Remaining Claims

      The court has adjudicated several defendants’ motions to

dismiss.      The remaining claims in this case are as follows:

  •   As against XMark: Counts I–XIII, XV, and XVI;

  •   As against the Trump Campaign: Counts V, X–XIII, and XV-

      XVII.    In addition, Counts I and VII against the Trump

      Campaign remain in the case to the extent they are based on

      vicarious liability for Doucette’s or Trump Campaign

      staff’s actions;

  •   As against Deck: Counts I, II, VI-XII, and XIV-XVI;

  •   As against Doucette: Counts I, VII, X, XI, XII, XV, and

      XVI;

  •   As against the City of Manchester: Counts I-V, VII-XVIII;

  •   As against each of the Officer Defendants: Counts I-IV,

      VII-XII, XIV-XVII;

  •   As against Aldenberg but not the other Officer Defendants:

      Count XIII; and

  •   As against Craig, Cosio, and Aldenberg but not Pittman:

      Count XVIII.




                                   26
                            CONCLUSION

      For the foregoing reasons, the Campaign Defendants’ motion

to dismiss (document no. 97) is granted in part and denied in

part as follows:

      Counts II and VI are dismissed as against Doucette and the

Trump Campaign.

      Counts III and IV are dismissed as against Deck, Doucette,

and the Trump Campaign.

      Counts I and VII are dismissed as against the Trump

Campaign to the extent they are based on vicarious liability for

Deck’s actions.

      The motion is otherwise denied.

      SO ORDERED.



                               ______________________________
                               Landya B. McCafferty
                               United States District Judge

January 13, 2020

cc:   Peter S. Cowan, Esq.
      Samantha Dowd Elliott, Esq.
      Chloe F. Golden, Esq.
      Bryan K. Gould, Esq.
      Christian Hinrichsen, Esq.
      Matthew David Mortensen, Esq.
      Adam B. Pignatelli, Esq.
      Jonathan S. Spaeth, Esq.
      Roderick Webber, pro se




                                27
